Citation Nr: 0318928	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active duty from March 1959 to March 1962.  
The veteran died in September 1999 and the appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied 
service connection for the cause of the veteran's death.  

A hearing was held before the undersigned Member of the Board 
sitting in Philadelphia, Pennsylvania, in July 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.

In October 2001, the Board remanded the case to the RO for 
further development.  The RO completed the development and 
returned the case the Board in April 2003 for further 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran's service medical records are silent for any 
complaint of or treatment for residuals of a head injury.

3.  At the time of his death, service connection was in 
effect for a lower back disability, rated as 60 percent 
disabling, and a total rating based on individual 
unemployability resulting from service-connected disability 
(TDIU) had been in effect from September 1993.

4.  The veteran died in September 1999 from head injuries 
that he apparently sustained in a fall.

5.  The evidence does not show that the veteran's head 
injuries are etiologically related to his service-connected 
lower back disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 1312, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126.  After reviewing the claims 
folder, the Board finds that VA has fully met all statutory 
and regulatory obligations to the appellant.

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the claimant whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, VA has notified the appellant 
of what information or evidence would be necessary to 
substantiate her claim, including via a statement of the case 
and supplemental statement of the case issued during the 
appeal.  VA has also notified the appellant which records 
were to be provided by her and which records, if any, VA 
would attempt to obtain on her behalf.  In correspondence 
dated in April 2001 and March 2002 as well as in the 
supplemental statement of the case issued in February 2003, 
the RO informed the appellant of the provisions of the VCAA 
and what records she should submit to substantiate her claim.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In the present case, the veteran's VA 
medical records and private terminal treatment records are 
associated with the claims folder.  There is no indication 
that any records are available which would tend to support 
the appellant's claim.  On the contrary, an April 2001 VA 
Form 119, Report of Contact, indicates that an official of 
the RO called the appellant and notified her about the VCAA 
and VA's duty to assist her with her claim.  She was informed 
of what evidence VA possessed.  She indicated that she did 
not have or know of any other sources of evidence.  Inasmuch 
as the Board is not aware of any pertinent records which the 
appellant could provide or which VA could attempt to obtain 
on her behalf, the Board finds that VA has complied with the 
provisions of 38 U.S.C.A. § 5103(a).

The appellant has not identified any unobtained evidence that 
might aid in her claim.  In sum, the Board is unable to 
conceive of a reasonable avenue of development that has not 
yet been explored.  Thus, the Board finds that VA has fully 
met its duty to the appellant under the VCAA.


Evidentiary Background:  While on active duty, the veteran 
was treated for a herniated nucleus pulposus in July 1961.  
It was noted that he was lifting a weight when something 
"snapped" in his back.  A subsequent August 1961 medical 
record notes a diagnosis of an acute low back strain, mild.  
The service medical records are silent for any complaint of 
or treatment for a head injury or residuals thereof.  

The first documented post-service treatment for a lumbar 
spine condition is a May 1992 private medical record from the 
Family Medical Center in Philadelphia, Pennsylvania.  
Subsequent VA radiographic findings dated in September 1992 
showed minimal osteophyte formation at the anterior and 
lateral aspects of L4, L5 and S1 with moderate narrowing of 
the lumbosacral joint.  The vertebral bodies and alignments 
were noted to be unremarkable.  

The veteran was afforded his first VA compensation and 
pension examination in November 1992.  At that time, he 
complained of pain and aching of the lower back.  Certain 
movements including lifting and bending as well as damp and 
cold weather aggravated his lower back condition.  The 
examination report notes muscle spasm of the lumbar back.  
The veteran had full backward extension.  However, forward 
flexion was limited by pain at 50 degrees and lateral flexion 
was limited by pain at 25 degrees.  Pertinent diagnosis was 
residual of an injury to back, lumbosacral strain, with 
limitation of motion.  

By a rating dated in March 1993, the veteran was granted 
service connection for residuals, herniated nucleus pulposus, 
rated as 20 percent disabling from August 1992, the date of 
receipt of the veteran's claim for service connection.  

An August 1993 VA medical record shows that the veteran 
sought to initiate care at the VA Medical Center.  He 
complained of a 6 to 9 month history of lower back pain.  
This pain was described as a dull ache with occasional 
radiation of pain down the legs.  He denied numbness and 
tingling.  He also denied bladder or bowel incontinence.  
Physical examination revealed tenderness of the paravertebral 
muscles.  Straight leg test was negative.  The veteran had 
decreased range of motion secondary to tightness.  Neurologic 
examination revealed that his strength was 5 out of 5 and his 
sensation was intact. 

Subsequent VA medical records show continued treatment for 
low back pain.  In November 1993, he had significant back 
pain that went into his legs.  He reported that he took 3600 
mg of Motrin daily.  Some pain relief came with the use of a 
back brace/lumbar corset.  A December 1993 VA outpatient 
treatment record indicated that the veteran complained of 
decreased forward flexion of his lumbar spine.  He also had 
local tenderness of the lumbar paraspinal muscles.  Absent 
ankle jerks were noted bilaterally despite distraction.  
Strength was 5 out of 5 in all muscle groups of the lower 
extremities.  Decreased sensation in the L5 distribution was 
observed and an assessment of lower back pain with chronic L5 
radiculopathy was noted.  

The veteran was afforded another VA compensation and pension 
examination in February 1994.  At that time, he continued to 
complain of back pain with occasional numbness of the right 
leg.  His present medication was not relieving his pain.  He 
could not walk without limping.  His lower back was tender on 
examination.  Straight leg test was positive at 30 degrees 
bilaterally.  Forward flexion was to 30 degrees; extension 
was to 10 degrees; and bilateral lateral flexion was to 15 
degrees.  X-ray findings revealed evidence of degenerative 
disc disease at the L4-5 level with degenerative changes in 
the sacroiliac joints on both sides.  No other significant 
abnormality was identified.  

By a decision dated in March 1994, the evaluation for the 
veteran's back disability was increased to 40 percent from 
September 1993.

VA outpatient treatment records dated in April 1994 show 
continued complaints of chronic back pain.  He walked with a 
limp on the right.  Pertinent diagnosis was chronic lower 
back pain with neurological findings of decreased reflex of 
the right lower leg.  Positive paresthesias in the lateral 
inferior aspect of the right leg were noted.  

An October 1994 VA MRI study revealed a large osteophyte 
arising from the posterior vertebral body extending in the 
left paracentral region.  Also, there were degenerative 
changes at the L3-4 and L4-5 levels.  

In an April 1995 memorandum to the RO, a VA counseling 
psychologist indicated that the veteran was declared 
medically infeasible for vocational rehabilitation services.  
It was noted that his service-connected back disability had 
severely worsened.  He was receiving medical treatment at 
least weekly and taking multiple medications for his 
"chronic and agonizing pain."  His medications dulled and 
flattened his affect and caused the veteran to experience 
fatigue and physical weakness.  He ambulated with great 
difficulty utilizing a cane.  It was felt that he was 
medically infeasible to attend any type of school.  He slept 
most of the day to attempt to relieve himself of his pain.  
It was noted that he was living with people in a rooming 
house who took care of his basic needs. 

Thereafter, the veteran was afforded VA orthopedic and 
neurologic examinations in June 1995.  He complained of pain 
and aching of the lower back with radiation of pain into the 
right leg.  He stated that lifting, excessive bending, and 
damp and cold weather aggravated his back condition.  He used 
a cane for aid in walking and wore a back brace.  He was 
noted to have muscle spasm of the paraspinal muscle.  
Limitation of motion of the lumbar spine was noted with 
forward flexion from 0 to 45 degrees and lateral rotation and 
lateral flexion from 0 to 35 degrees.  Further attempt at 
forward flexion, lateral rotation, and lateral flexion caused 
discomfort.  Skin rolling over the lumbar region of the back 
caused skin tightening and discomfort.  There was moderate 
tightness of the hamstring muscles of both legs and passive 
stretching of the hamstring muscles caused discomfort.  X-ray 
findings revealed moderate degenerative joint disease of the 
lumbar spine with no essential interval changes since the 
previous films in February 1994.

Neurological examination revealed complaints of lower back 
pain and numbness in the right lower extremity.  There was no 
history of bladder or bowel dysfunction.  Motor testing was 
5/5 in the lower extremity.  Deep tendon reflexes were 
globally depressed.  There was some paraspinal muscle 
tenderness with some spasms.  Positive straight leg test was 
noted at 30 degrees elevation bilaterally.  Sensory 
examination revealed decreased pinprick sensation at L4 and 
L5 dermatomal pattern of the right lower extremity.  Deep 
tendon reflexes were equal with absent ankle jerks.  He had 
down going toes.  Lumbar strain/sprain and L4, L5 
radiculopathy of the right lower extremity with sensory 
deficits but no motor weakness were diagnosed.  

In a June 1995 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the veteran 
indicated that he had three years of college education and 
had worked as a drug counseling supervisor for 45 hours a 
week until July 1990. 

By a decision dated in November 1995, the evaluation for the 
veteran's back disability was increased to 60 percent and he 
was found to be entitled to a total disability rating on the 
basis of unemployability due to service-connected disability 
from September 1993, the date of receipt of his claim for an 
increased rating.

VA outpatient treatment records dated from February 1997 to 
July 1999 show treatment for various conditions.  During this 
time, the veteran primarily received treatment for conditions 
related to his nonservice-connected diabetes and obstructive 
sleep apnea.  With regard to his back disability, he received 
treatment for low back pain in March and April 1998.  This 
pain was most bothersome at night and he noticed no 
improvement with ibuprofen.  His medication was switched to 
naproxen 375mg every night.  A November 1998 treatment record 
indicates that he continued to complain of back pain and that 
his pain was unchanged.  He obtained relief with Tylenol #3.  
In January 1999, the veteran received follow-up VA medical 
treatment for obesity, chronic back pain, sleep apnea, 
gastroesophageal reflux disease (GERD), chronic obstructive 
pulmonary disease, and diabetes mellitus.  He reported that 
Tylenol #3 was not working as well as it had in the past.  He 
had tried to reduce his use of this medication at the 
suggestion of the sleep clinic due to the possibility of 
narcotic medication worsening his apnea.  His medication was 
changed to Tylenol #4.  A subsequent treatment record from 
the nutrition clinic notes that the veteran's weight lost 
regimen included walking.  

Treatment records from the Hospital of the University of 
Pennsylvania show that the veteran was admitted in September 
1999 with chronic heart failure (CHF), chronic obstructive 
pulmonary disease (COPD), and hypertension (HTN).  It was 
noted that he had not been seen for five days until he was 
found unresponsive by a person variously identified by the 
medical records as his brother or his friend.  Evaluation at 
the emergency room revealed minimal neurologic function with 
bilateral unresponsive pupils, but with flicker movement of 
his upper extremities.  He was paralyzed and intubated.  A CT 
scan revealed a large right subdural hematoma.  Because of 
the uncertain nature of his injury and neurologic function, a 
right frontotemporal craniotomy and evacuation of the 
subdural hematoma was performed.  Two days later, the veteran 
was declared brain dead.  

The certificate of death for the veteran from the 
Commonwealth of Pennsylvania reflects that he died in 
September 1999 while under inpatient care at the Hospital of 
the University of Pennsylvania.  "Head injuries" are 
identified as the immediate cause of death.  The manner of 
death is listed as "accident."  While the date of the 
injury is noted, the time of the injury and location of the 
injury were listed as "unknown."  According to the death 
certificate, the veteran had apparently fallen.  An autopsy 
was not performed.  

In her October 1999 application for VA death benefits, the 
appellant acknowledged that she and the veteran had been 
separated at the time of his death as he was abusive.   
Following the RO denial of service connection for the cause 
of the veteran's death, the appellant filed a February 2000 
notice of disagreement asserting that the veteran fell often 
before his death.  She stated that these falls caused him to 
have trauma to head and lots of bumps and bruises.  She felt 
that these falls were caused by his service-connected lower 
back disability.  

In her July 2001, hearing before the undersigned Member of 
the Board sitting at the RO, the appellant testified that she 
had been married to the veteran for 27 years prior to his 
death.  He used a cane and walker to ambulate.  According to 
the appellant, the veteran had fallen on numerous occasions.  
However, she stated that ". . . I wasn't there to see him 
fall."  She reported that the veteran had been "sick for a 
while."  He was not walking or getting out of the bed.  
Similarly, he could barely crawl.  He could not move his 
back.  She called him the morning of his accident and told 
him that she as going to take him to the hospital; however, 
he refused.  She reported that the veteran was taken to the 
hospital by an acquaintance.  She reported that the veteran's 
friends had told her that he had fallen.  She stated that she 
had tried to get the veteran to inform his VA physicians 
about his fall, but he refused.  During his terminal 
admission, the veteran was comatose and nonresponsive.  


Legal Criteria:  Pursuant to 38 U.S.C.A. § 1310, dependency 
and indemnity compensation (DIC) is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c).

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

DIC benefits may be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is 
service-connected when the veteran's death was not caused by 
his or her own willful misconduct and either the veteran was 
in receipt of or was entitled to receive compensation at the 
time of death for service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death, or if totally rated for a lesser 
period, the veteran was so rated continuously for a period of 
not less than five years from the date of the veteran's 
discharge from active duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22 (2002).  

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issue presented by 
this case because it involves questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See also, 38 C.F.R. § 
3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).


Analysis:  The appellant claims that the veteran fell as a 
result of his service-connected lower back disorder, 
resulting in his death and that service connection for the 
cause of the veteran's death is therefore warranted.  After a 
review of the record, the Board finds that the preponderance 
of the evidence is against her contention.  Accordingly, her 
claim fails.

The veteran's service medical records are silent for any 
treatment, complaint, or diagnosis of a chronic disability 
manifested by falls.  Similarly, despite the appellant's 
contentions that the veteran's service-connected lower back 
disability caused him to fall, the objective post-service VA 
and private medical evidence shows no complaints or treatment 
for falls.  As noted by the veteran's terminal medical 
records, the veteran was unresponsive for some time before 
being found and taken to the hospital.  The evidence does not 
show that anyone witnessed the incident in which the veteran 
received his head injuries.  On the contrary, the records 
from the veteran's terminal hospital admission show that the 
veteran was found unresponsive after missing for several 
days.  While his death certificate indicates that he 
apparently fell, there is no evidence, other than the 
appellant's assertions, that tends to suggest he fell as a 
result of his service-connected back disorder.

While the appellant is entirely competent to report her 
observations, she acknowledges that she did not witness the 
incident that resulted in the veteran's head injury.  The 
appellant has presented no clinical evidence or medical 
opinion that would support her theory as to the reason for 
the veteran's fall or that would establish a link between the 
cause of the veteran's death and his service-connected lower 
back disorder.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Inasmuch as the appellant was not present when the veteran 
fell and sustained the fatal head injury, the Board must find 
that her contentions with regard to the cause of the 
veteran's death to be of little probative value.

Based on the foregoing, the Board concludes that the 
veteran's head injury that was the immediate cause of his 
death was not incurred in or aggravated by his active 
service, nor did his injury result from a service-connected 
disability.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that the cause of the veteran's death resulted from 
disability related to his military service.  As the 
preponderance of evidence is against the claim, it must be 
denied.  Since the preponderance of the evidence weighs 
against the appellant's claim, 38 U.S.C.A. § 5107(b) and its 
accompanying regulation, 38 C.F.R. 3.102, have no application 
in this case.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Accordingly, the appellant's claim must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.312.

The Board notes that the veteran was in receipt of a total 
disability rating at the time of his death in September 1999.  
This rating had been in effect continuously since September 
1993.  Thus, the total rating had not been in effect for 10 
years or more.  The appellant has not asserted that she 
should be entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

